UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-23124 Franklin Templeton ETF Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. Franklin LibertyQ Emerging Markets ETF CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:JUN 30, 2016 Record Date:JUN 23, 2016 Meeting Type:SPECIAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Engagement in Bill Pool Business Management For For ENERGA SA Meeting Date:JUN 24, 2016 Record Date:JUN 08, 2016 Meeting Type:ANNUAL Ticker:ENG Security ID:X22336105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Approve Management Board Report on Company's Operations in Fiscal 2015 Management For For 6 Approve Financial Statements for Fiscal 2015 Management For For 7 Approve Allocation of Income and Dividends of PLN 0.49 per Share Management For For 8.1 Do Not Grant Discharge to Miroslaw Bielinski (CEO) Management For For 8.2 Do Not Grant Discharge to Roman Szyszko (Deputy CEO) Management For For 8.3 Do Not Grant Discharge to Wojciech Topolnicki (Deputy CEO) Management For For 8.4 Do Not Grant Discharge to Andrzej Tersa (Deputy CEO) Management For For 8.5 Do Not Grant Discharge to Jolanta Szydlowska (Deputy CEO) Management For For 8.6 Do Not Grant Discharge to Seweryn Kedra (Deputy CEO) Management For For 9.1 Approve Discharge of Boguslaw Nadolnik (Supervisory Board Member) Management For For 9.2 Approve Discharge of Zbigniew Wtulich (Supervisory Board Member) Management For For 9.3 Approve Discharge of Marian Gawrylczyk (Supervisory Board Member) Management For For 9.4 Approve Discharge of Miroslaw Szreder (Supervisory Board Member) Management For For 9.5 Approve Discharge of Paula Ziemiecka-Ksiezak (Supervisory Board Member) Management For For 9.6 Approve Discharge of Bogdan Skalski (Supervisory Board Member) Management For For 9.7 Approve Discharge of Jaroslaw Mioduszewski (Supervisory Board Member) Management For For 9.8 Approve Discharge of Jakub Zolyniak (Supervisory Board Member) Management For For 9.9 Approve Discharge of Waldemar Kamrat (Supervisory Board Member) Management For For 9.10 Approve Discharge of Roman Pionkowski (Supervisory Board Member) Management For For 10 Approve Management Board Report on Group's Operations in Fiscal 2015 Management For For 11 Approve Consolidated Financial Statements for Fiscal 2015 Management For For 12 Close Meeting Management None None GUANGDONG INVESTMENT LTD. Meeting Date:JUN 10, 2016 Record Date:JUN 07, 2016 Meeting Type:ANNUAL Ticker:270 Security ID:Y2929L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Wen Yinheng as Director Management For For 3.2 Elect Zhang Hui as Director Management For For 3.3 Elect Chan Cho Chak, John as Director Management For For 3.4 Elect Wu Ting Yuk, Anthony as Director Management For For 3.5 Elect Ho Lam Lai Ping, Theresa as Director Management For For 3.6 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For PGE POLSKA GRUPA ENERGETYCZNA SA Meeting Date:JUN 28, 2016 Record Date:JUN 12, 2016 Meeting Type:ANNUAL Ticker:PGE Security ID:X6447Z104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Resolve Not to Elect Members of Vote Counting Commission Management For For 6 Approve Financial Statements Management For For 7 Approve Management Board Report on Company's Operations Management For For 8 Approve Consolidated Financial Statements Management For For 9 Approve Management Board Report on Group's Operations Management For For 10 Approve Allocation of Income Management For For 11.1 Approve Discharge of Barbara Dybek (Supervisory Board Chairwoman) Management For For 11.2 Approve Discharge of Piotr Machnikowski (Supervisory Board Member) Management For For 11.3 Approve Discharge of Anna Kowalik (Supervisory Board Member) Management For For 11.4 Approve Discharge of Jacek Barylski (Supervisory Board Member) Management For For 11.5 Approve Discharge of Jaroslaw Golebiewski (Supervisory Board Member) Management For For 11.6 Approve Discharge of Krzysztof Trochimiuk (Supervisory Board Member) Management For For 11.7 Approve Discharge of Malgorzata Molas (Supervisory Board Member) Management For For 11.8 Approve Discharge of Malgorzata Mika-Bryska (Supervisory Board Member) Management For For 11.9 Approve Discharge of Czeslaw Grzesiak (Supervisory Board Member) Management For For 11.10 Approve Discharge of Marek Sciazko (Supervisory Board Member) Management For For 11.11 Approve Discharge of Jacek Fotek (Supervisory Board Member) Management For For 11.12 Approve Discharge of Marek Woszczyk (CEO) Management For For 11.13 Approve Discharge of Dariusz Marzec (Deputy CEO) Management For For 11.14 Approve Discharge of Jacek Drozd (Deputy CEO) Management For For 11.15 Approve Discharge of Grzegorz Krystek (Deputy CEO) Management For For 12 Close Meeting Management None None SINO BIOPHARMACEUTICAL LTD. Meeting Date:JUN 15, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:1177 Security ID:G8167W138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Tse, Theresa Y Y as Director Management For For 4 Elect Xu Xiaoyang as Director Management For For 5 Elect Tse Hsin as Director Management For For 6 Elect Lu Zhengfei as Director Management For For 7 Elect Li Dakui as Director Management For For 8 Authorize Board to Fix Remuneration of Director Management For For 9 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 10A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10B Authorize Repurchase of Issued Share Capital Management For For 10C Authorize Reissuance of Repurchased Shares Management For Against Franklin LibertyQ Global Dividend ETF PROSIEBENSAT.1 MEDIA SE Meeting Date:JUN 30, 2016 Record Date: Meeting Type:ANNUAL Ticker:PSM Security ID:D6216S143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.80 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify KPMG as Auditors for Fiscal 2016 Management For For 6 Elect Ketan Mehtato the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Creation of EUR 87.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 21.9 Million Pool of Capital to Guarantee Conversion Rights Management For For SJM HOLDINGS LTD. Meeting Date:JUN 16, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Ng Chi Sing as Director Management For For 3.2 Elect Cheng Kar Shun as Director Management For Against 3.3 Elect Chau Tak Hay as Director Management For For 3.4 Elect Lan Hong Tsung, David as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Deloitte Touche Tohmatsu, Certified Public Accountants as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Grant of Options Under the Share Option Scheme and Issuance of Shares Upon Exercise of Options Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For Franklin LibertyQ Global Equity ETF ASCENDAS REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 28, 2016 Record Date: Meeting Type:ANNUAL Ticker:A17U Security ID:Y0205X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements and Auditors' Report Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-linked Securities With or Without Preemptive Rights Management For For ASCENDAS REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 28, 2016 Record Date: Meeting Type:SPECIAL Ticker:A17U Security ID:Y0205X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Strategic Management Agreement and New Master Asset Management Agreement Management For For CHONGQING CHANGAN AUTOMOBILE CO., LTD. Meeting Date:JUN 30, 2016 Record Date:JUN 23, 2016 Meeting Type:SPECIAL Ticker:200625 Security ID:Y1583S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Engagement in Bill Pool Business Management For For ENERGA SA Meeting Date:JUN 24, 2016 Record Date:JUN 08, 2016 Meeting Type:ANNUAL Ticker:ENG Security ID:X22336105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Approve Management Board Report on Company's Operations in Fiscal 2015 Management For For 6 Approve Financial Statements for Fiscal 2015 Management For For 7 Approve Allocation of Income and Dividends of PLN 0.49 per Share Management For For 8.1 Do Not Grant Discharge to Miroslaw Bielinski (CEO) Management For For 8.2 Do Not Grant Discharge to Roman Szyszko (Deputy CEO) Management For For 8.3 Do Not Grant Discharge to Wojciech Topolnicki (Deputy CEO) Management For For 8.4 Do Not Grant Discharge to Andrzej Tersa (Deputy CEO) Management For For 8.5 Do Not Grant Discharge to Jolanta Szydlowska (Deputy CEO) Management For For 8.6 Do Not Grant Discharge to Seweryn Kedra (Deputy CEO) Management For For 9.1 Approve Discharge of Boguslaw Nadolnik (Supervisory Board Member) Management For For 9.2 Approve Discharge of Zbigniew Wtulich (Supervisory Board Member) Management For For 9.3 Approve Discharge of Marian Gawrylczyk (Supervisory Board Member) Management For For 9.4 Approve Discharge of Miroslaw Szreder (Supervisory Board Member) Management For For 9.5 Approve Discharge of Paula Ziemiecka-Ksiezak (Supervisory Board Member) Management For For 9.6 Approve Discharge of Bogdan Skalski (Supervisory Board Member) Management For For 9.7 Approve Discharge of Jaroslaw Mioduszewski (Supervisory Board Member) Management For For 9.8 Approve Discharge of Jakub Zolyniak (Supervisory Board Member) Management For For 9.9 Approve Discharge of Waldemar Kamrat (Supervisory Board Member) Management For For 9.10 Approve Discharge of Roman Pionkowski (Supervisory Board Member) Management For For 10 Approve Management Board Report on Group's Operations in Fiscal 2015 Management For For 11 Approve Consolidated Financial Statements for Fiscal 2015 Management For For 12 Close Meeting Management None None GUANGDONG INVESTMENT LTD. Meeting Date:JUN 10, 2016 Record Date:JUN 07, 2016 Meeting Type:ANNUAL Ticker:270 Security ID:Y2929L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Wen Yinheng as Director Management For For 3.2 Elect Zhang Hui as Director Management For For 3.3 Elect Chan Cho Chak, John as Director Management For For 3.4 Elect Wu Ting Yuk, Anthony as Director Management For For 3.5 Elect Ho Lam Lai Ping, Theresa as Director Management For For 3.6 Authorize Board to Fix Remuneration of Directors Management For For 4 Approve Ernst & Young as Independent Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Issued Share Capital Management For For PGE POLSKA GRUPA ENERGETYCZNA SA Meeting Date:JUN 28, 2016 Record Date:JUN 12, 2016 Meeting Type:ANNUAL Ticker:PGE Security ID:X6447Z104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Meeting Chairman Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Resolve Not to Elect Members of Vote Counting Commission Management For For 6 Approve Financial Statements Management For For 7 Approve Management Board Report on Company's Operations Management For For 8 Approve Consolidated Financial Statements Management For For 9 Approve Management Board Report on Group's Operations Management For For 10 Approve Allocation of Income Management For For 11.1 Approve Discharge of Barbara Dybek (Supervisory Board Chairwoman) Management For For 11.2 Approve Discharge of Piotr Machnikowski (Supervisory Board Member) Management For For 11.3 Approve Discharge of Anna Kowalik (Supervisory Board Member) Management For For 11.4 Approve Discharge of Jacek Barylski (Supervisory Board Member) Management For For 11.5 Approve Discharge of Jaroslaw Golebiewski (Supervisory Board Member) Management For For 11.6 Approve Discharge of Krzysztof Trochimiuk (Supervisory Board Member) Management For For 11.7 Approve Discharge of Malgorzata Molas (Supervisory Board Member) Management For For 11.8 Approve Discharge of Malgorzata Mika-Bryska (Supervisory Board Member) Management For For 11.9 Approve Discharge of Czeslaw Grzesiak (Supervisory Board Member) Management For For 11.10 Approve Discharge of Marek Sciazko (Supervisory Board Member) Management For For 11.11 Approve Discharge of Jacek Fotek (Supervisory Board Member) Management For For 11.12 Approve Discharge of Marek Woszczyk (CEO) Management For For 11.13 Approve Discharge of Dariusz Marzec (Deputy CEO) Management For For 11.14 Approve Discharge of Jacek Drozd (Deputy CEO) Management For For 11.15 Approve Discharge of Grzegorz Krystek (Deputy CEO) Management For For 12 Close Meeting Management None None PROSIEBENSAT.1 MEDIA SE Meeting Date:JUN 30, 2016 Record Date: Meeting Type:ANNUAL Ticker:PSM Security ID:D6216S143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.80 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify KPMG as Auditors for Fiscal 2016 Management For For 6 Elect Ketan Mehtato the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Creation of EUR 87.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 21.9 Million Pool of Capital to Guarantee Conversion Rights Management For For SINO BIOPHARMACEUTICAL LTD. Meeting Date:JUN 15, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:1177 Security ID:G8167W138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Tse, Theresa Y Y as Director Management For For 4 Elect Xu Xiaoyang as Director Management For For 5 Elect Tse Hsin as Director Management For For 6 Elect Lu Zhengfei as Director Management For For 7 Elect Li Dakui as Director Management For For 8 Authorize Board to Fix Remuneration of Director Management For For 9 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management For For 10A Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10B Authorize Repurchase of Issued Share Capital Management For For 10C Authorize Reissuance of Repurchased Shares Management For Against SJM HOLDINGS LTD. Meeting Date:JUN 16, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Ng Chi Sing as Director Management For For 3.2 Elect Cheng Kar Shun as Director Management For Against 3.3 Elect Chau Tak Hay as Director Management For For 3.4 Elect Lan Hong Tsung, David as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Deloitte Touche Tohmatsu, Certified Public Accountants as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Grant of Options Under the Share Option Scheme and Issuance of Shares Upon Exercise of Options Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For Franklin LibertyQ International Equity Hedged ETF AMADEUS IT HOLDING SA Meeting Date:JUN 23, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:AMS Security ID:E04908112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Board Management For For 4 Renew Appointment of Deloitte as Auditor Management For For 5 Approve Merger by Absorption of Amadeus IT Group into Amadeus IT Holding SA Management For For 6.1 Reelect Jose Antonio Tazon Garcia as Director Management For For 6.2 Reelect David Gordon Comyn Webster as Director Management For For 6.3 Reelect Francesco Loredan as Director Management For For 6.4 Reelect Stuart Anderson McAlpine as Director Management For For 6.5 Reelect Guillermo de la Dehesa Romero as Director Management For For 6.6 Reelect Clare Furse as Director Management For For 6.7 Reelect Pierre-Henri Gourgeon as Director Management For For 7 Advisory Vote on Remuneration Report Management For For 8 Approve Remuneration of Directors Management For For 9.1 Approve Performance Share Plan Management For For 9.2 Approve Restricted Share Plan Management For For 9.3 Approve Share Matching Plan Management For For 9.4 Authorize Board to Ratify and Execute Approved Resolutions Re: Remuneration Plans Management For For 10 Authorize Board to Ratify and Execute Approved Resolutions Management For For ASCENDAS REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 28, 2016 Record Date: Meeting Type:ANNUAL Ticker:A17U Security ID:Y0205X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, Audited Financial Statements and Auditors' Report Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Manager to Fix Their Remuneration Management For For 3 Approve Issuance of Equity or Equity-linked Securities With or Without Preemptive Rights Management For For ASCENDAS REAL ESTATE INVESTMENT TRUST Meeting Date:JUN 28, 2016 Record Date: Meeting Type:SPECIAL Ticker:A17U Security ID:Y0205X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Strategic Management Agreement and New Master Asset Management Agreement Management For For KINGFISHER PLC Meeting Date:JUN 15, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:KGF Security ID:G5256E441 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Approve Alignment Shares and Transformation Incentive Plan Management For For 5 Approve Final Dividend Management For For 6 Re-elect Daniel Bernard as Director Management For For 7 Re-elect Andrew Bonfield as Director Management For For 8 Re-elect Pascal Cagni as Director Management For For 9 Re-elect Clare Chapman as Director Management For For 10 Re-elect Anders Dahlvig as Director Management For For 11 Re-elect Veronique Laury as Director Management For For 12 Re-elect Mark Seligman as Director Management For For 13 Re-elect Karen Witts as Director Management For For 14 Elect Rakhi (Parekh) Goss-Custard as Director Management For For 15 Reappoint Deloitte LLP as Auditors Management For For 16 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 17 Authorise EU Political Donations and Expenditure Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For PROSIEBENSAT.1 MEDIA SE Meeting Date:JUN 30, 2016 Record Date: Meeting Type:ANNUAL Ticker:PSM Security ID:D6216S143 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2015 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.80 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2015 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2015 Management For For 5 Ratify KPMG as Auditors for Fiscal 2016 Management For For 6 Elect Ketan Mehtato the Supervisory Board Management For For 7 Approve Remuneration of Supervisory Board Management For For 8 Approve Creation of EUR 87.5 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 21.9 Million Pool of Capital to Guarantee Conversion Rights Management For For REXAM PLC Meeting Date:JUN 08, 2016 Record Date:JUN 06, 2016 Meeting Type:COURT Ticker:REX Security ID:ADPV26963 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For REXAM PLC Meeting Date:JUN 17, 2016 Record Date:JUN 15, 2016 Meeting Type:SPECIAL Ticker:REX Security ID:ADPV26963 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Matters Relating to the Cash and Share Offer for Rexam plc by Ball UK Acquisition Limited Management For For REXAM PLC Meeting Date:JUN 22, 2016 Record Date:JUN 20, 2016 Meeting Type:ANNUAL Ticker:REX Security ID:ADPV26963 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Re-elect Stuart Chambers as Director Management For For 4 Re-elect Graham Chipchase as Director Management For For 5 Re-elect David Robbie as Director Management For For 6 Re-elect Carl-Peter Forster as Director Management For For 7 Re-elect John Langston as Director Management For For 8 Re-elect Leo Oosterveer as Director Management For For 9 Re-elect Ros Rivaz as Director Management For For 10 Re-elect Johanna Waterous as Director Management For For 11 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 12 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase of Ordinary Shares Management For For 16 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SJM HOLDINGS LTD. Meeting Date:JUN 16, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3.1 Elect Ng Chi Sing as Director Management For For 3.2 Elect Cheng Kar Shun as Director Management For Against 3.3 Elect Chau Tak Hay as Director Management For For 3.4 Elect Lan Hong Tsung, David as Director Management For For 4 Authorize Board to Fix Remuneration of Directors Management For For 5 Approve Deloitte Touche Tohmatsu, Certified Public Accountants as Auditor and Authorize Board to Fix Their Remuneration Management For For 6 Approve Grant of Options Under the Share Option Scheme and Issuance of Shares Upon Exercise of Options Management For Against 7 Authorize Repurchase of Issued Share Capital Management For For WM MORRISON SUPERMARKETS PLC Meeting Date:JUN 09, 2016 Record Date:JUN 07, 2016 Meeting Type:ANNUAL Ticker:MRW Security ID:G62748119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Andrew Higginson as Director Management For For 5 Re-elect David Potts as Director Management For For 6 Re-elect Trevor Strain as Director Management For For 7 Elect Rooney Anand as Director Management For For 8 Elect Neil Davidson as Director Management For For 9 Elect Irwin Lee as Director Management For For 10 Elect Belinda Richards as Director Management For For 11 Elect Paula Vennells as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 13 Authorise Board to Fix Remuneration of Auditors Management For For 14 Authorise Market Purchase of Ordinary Shares Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Templeton ETF Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
